This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JOHNATHAN D. WISHNESKI,

 3          Plaintiff-Appellant,

 4 v.                                             No. 32,371

 5   MAXINE MONTOYA TONY
 6   SANDERS, LIEUTENANT
 7   DOMINGUEZ, and GERMAN
 8   FRANCO,

 9          Defendants-Appellees.

10 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
11 Raymond Z. Ortiz, District Judge

12 Johnathan D. Wishneski
13 Santa Fe, NM

14 Pro Se Appellant

15 NM Department of Corrections
16 Diana J. Harris
17 Santa Fe, NM

18 for Appellee Maxine Montoya

19                                 MEMORANDUM OPINION

20 FRY, Judge.
1        Plaintiff has filed a motion to adopt this Court’s proposed summary disposition.

2 Defendants have not responded to the calendar notice and the time for requesting an

3 extension of time or responding to the notice has expired. For the reasons set forth in

4 the calendar notice, we reverse the district court’s order of dismissal and remand for

5 trial on the merits.

6        IT IS SO ORDERED.



7
8                                         CYNTHIA A. FRY, Judge

9 WE CONCUR:



10
11 JAMES J. WECHSLER, Judge


12
13 LINDA M. VANZI, Judge




                                             2